Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-7, 9-12, 14-16 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over NEC: "Deployment scenarios of LTE-based v2x,” 3GPP DRAFT; R1-154194 V2X DEPLOYMENT SCENARIOS, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WGl, no. Beijing; 20150824 – 20150828; 23 August 2015 (2015-08-23) (cited in , and further in view of Applicant’s Admitted Prior Art in the Background Section of Applicant’s Specification (AAPA), and further in view of MA et al. (US 2017/0223669), and further in view of Duan et al. (US 2018/0270696). 

Regarding claim 1, NEC discloses a method for transmitting data in a Vehicle-to-Everything (V2X) system (NEC, page 1, section 1 LTE based V2X services), comprising: 
establishing, by a terminal device, a radio resource connection with network equipment covering a serving cell, the network equipment being deployed by a first operator, and a wireless communication network to which the serving cell belongs being deployed by the fist operator (NEC, page 2, Scenario 3, lines 2-3, Macro layer coverage is provided by serving eNB on F1, where F1 is an operator specific spectrum to be shared between V2X services and normal LTE operation); 
receiving, by the terminal device, information of the second operator (NEC, page 3, Scenario 3, lines 2, 7-8, obtaining sidelink resource configurations on F1 UL carrier/subframes, UE need to obtain sidelink resource configuration of neighboring cells that belong to different operators at least for V2X message reception, since multiple operator spectrums exist) in a case that the network equipment receives information indicating successful authentication and verification from core network equipment (NEC, page 2, Scenario 3, Authentication and authorization from the NW), the information of the second operator comprising frequency resource information (NEC, page 3, Scenario 3, lines 2, 7-8, obtaining sidelink resource configurations on F1 UL carrier/subframes, UE need to obtain sidelink resource configuration of 
establishing, by the terminal device, access to the network of the second operator according to the information of the second operator (NEC, page 3, Scenario 3, lines 7-8, V2X message reception, multiple operator spectrums exist); and 
receiving, by the terminal device, data transmitted by the second operator according to the information of the second operator (NEC, page 3, Scenario 3, lines 7-8, V2X message reception, multiple operator spectrums exist),
wherein in a case that the first operators and the second operator form a one-to-one correspondence with frequency resources (NEC, page 3, Scenario 3, lines 2, 5-6, operator specific spectrum F1), the frequency resource information of the second operator is transmitted to the terminal device (NEC, page 3, Scenario 3, lines 2, 7-8, obtaining sidelink resource configurations on F1 UL carrier/subframes, UE need to obtain sidelink resource configuration of neighboring cells that belong to different operators at least for V2X message reception, since multiple operator spectrums exist). 

NEC does not explicitly disclose that the information of a second operator is transmitted by the network equipment. 

Siu discloses a method for transmitting data in a system (Siu, paragraph [0001], establishing multiple connections for a multi-mode MS to two or more different networks; paragraph [0002], convey data to and from the MS), comprising: 

receiving, by the terminal device, information of a second network transmitted by the network equipment (Siu, paragraph [0005], obtain information from a first RAT about a second base station that provides access via a second RAT), the information of the second operator comprising frequency resource information (Siu, Fig. 9; paragraph [0062], information may include a channel number and a Network Service Provider); 
establishing, by the terminal device, access to the network of the second operator according to the information of the second operator (Siu, paragraph [0001], establishing multiple connections for a multi-mode MS to two or more different networks; paragraph [0005], establishing a connection with a first base station to access the network via the first RAT); and 
receiving, by the terminal device, data transmitted by the second operator according to the information of the second operator (Siu, paragraph [0001], establishing multiple connections for a multi-mode MS to two or more different networks; paragraph [0005], establishing a connection with a first base station to access the network via the first RAT),
wherein only the frequency resource information of the second operator is transmitted to the terminal device (Siu, Fig. 9; paragraph [0062], information may include a channel number and a Network Service Provider). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, that the information of a second operator is transmitted by the network equipment, in the invention of 

NEC does not explicitly disclose, but AAPA discloses wherein a wireless communication network to which the serving cell belongs is deployed by the first operator and a second operator (AAPA, paragraph [0003], V2X communication system is not deployed by only one operator.  The Examiner interprets that the “network” deployed by the first operation and second operator is comprised of the combination of the individual networks of the individual operators). (In an alternative interpretation, the Examiner interprets that each individual person who operates each network is an “operator,” so that each network has both a first and a second operator).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, that a wireless communication network to which the serving cell belongs is deployed by the first operator and the second operator.  The motivation to combine the references would have been to obtain service from multiple operators.

NEC does not explicitly disclose, but MA discloses receiving, by the terminal device, information of the second operator, the information of the second operator comprising at least one of a Public Land Mobile Network (PLMN) number or frequency resource information (MA, paragraph [0156], neighbor eNB transmits a PLMN resource pool information message including PLMN IDs and resource pool information corresponding to each operator);
wherein information of the first operator is a PLMN number (MA, paragraph [0156], neighbor eNB transmits a PLMN resource pool information message including PLMN IDs and resource pool information corresponding to each operator), and in a case that PLMN numbers of the first and second operators form a correspondence with frequency resources (MA, paragraph [0156], neighbor eNB ), the frequency resource information of the second operator is transmitted to the terminal device (MA, paragraph [0156], message includes frequency point information). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, that MA’s information of a second operator is transmitted by the network equipment, in the invention of NEC.  The motivation to combine the references would have been to inform the terminal device of the information of a second operator.

NEC does not explicitly disclose only when the terminal device transmits request information for the second operator to the network equipment, the request information being configured to request the network equipment to transmit the information of the second operator to the terminal device

Regarding claim 3, NEC in view of Siu, and further in view of AAPA discloses the method according to claim 1, wherein establishing, by the terminal device, the radio resource connection with the network equipment covering the serving cell comprises:  
3transmitting, by the terminal device, information to the network equipment (NEC, page 3, Scenario 3, lines 5-6, V2X message transmission reception); and
wherein the identity information of the terminal device is configured for core network equipment to authenticate the terminal device (NEC, page 2, Scenario 3, Authentication and authorization from the NW).
NEC does not explicitly disclose, but Duan discloses 3transmitting, by the terminal device (Duan, paragraph [0167], access method performed by a wireless terminal), at least one of the following information to the network equipment: identity information of the terminal device (Duan, paragraph 
wherein the identity information of the terminal device is configured for core network equipment to authenticate the terminal device (Duan, paragraph [0093], authenticate the wireless terminal), the connection establishment cause information is configured to indicate a cause for establishment of the radio resource connection (Duan, paragraph [0168], request may carry service type of the wireless terminal), and the terminal type information is configured to identify a type of the terminal device (Duan, paragraph [0168], request may carry device type of the wireless terminal).  
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to transmit the identification information of Duan to the network in NEC.  The motivation to combine the references would have been to authenticate the wireless terminal and determine a proper network for the terminal.

Regarding claim 4, NEC in view of Siu, and further in view of AAPA, and further in view of MA, and further in view of Duan discloses the method according to claim 3, wherein transmitting, by the terminal device, at least one of the following information to the network equipment: the identity information of the terminal device, the connection establishment cause information or the terminal type information comprises: 
transmitting, by the terminal device, a connection establishment request message to the network equipment (Duan, Fig. 5, step 501, send a first registration request), the connection establishment request message comprising at least one of the following information: the identity information of the terminal device (Duan, paragraph [0093], request may carry an identifier for the 
transmitting, by the terminal device, a connection establishment completion message to the network equipment, the connection establishment completion message comprising at least one of the following information: the identity information of the terminal device, the connection establishment cause information or the terminal type information.  

Regarding claim 6, NEC in view of Siu, and further in view of AAPA, and further in view of MA, and further in view of Duan discloses the method according to claim 1, wherein receiving, by the terminal device, the information of the second operator transmitted by the network equipment (NEC, page 3, Scenario 3, lines 2, 7-8, obtaining sidelink resource configurations on F1 UL carrier/subframes, UE need to obtain sidelink resource configuration of neighboring cells that belong to different operators at least for V2X message reception, since multiple operator spectrums exist) comprises: receiving, by the terminal device, a reconfiguration message transmitted by the network equipment, the reconfiguration message comprising the information of the second operator (NEC, page 3, Scenario 3, lines 2, 7-8, obtaining sidelink resource configurations on F1 UL carrier/subframes, UE need to obtain sidelink resource configuration of neighboring cells that belong to different operators at least for V2X message reception, since multiple operator spectrums exist).  

Regarding claim 7, NEC discloses NEC discloses a method for transmitting data in a Vehicle-to-Everything (V2X) system (NEC, page 1, section 1 LTE based V2X services), comprising:
(NEC, page 2, Scenario 3, lines 2-3, Macro layer coverage is provided by serving eNB on F1, where F1l is an operator specific spectrum to be shared between V2X services and normal L TE operation); 
the core network equipment to authenticate and verify the terminal device according to the identity information of the terminal device (NEC, page 2, Scenario 3, Authentication and authorization from the NW); and  
5transmitting information of a second operator to the terminal device in a case that information indicating successful authentication and verification is received from the core network equipment for the terminal device to establish access to the network of the second operator, the information of the second operator comprising frequency resource information (NEC, page 2, Scenario 3, Authentication and authorization from the NW; page 3, Scenario 3, lines 2, 7-8, obtaining sidelink resource configurations on F1 UL carrier/subframes, UE need to obtain sidelink resource configuration of neighboring cells that belong to different operators at least for V2X message reception, since multiple operator spectrums exist),
wherein in a case that the first operators and the second operator form a one-to-one correspondence with frequency resources (NEC, page 3, Scenario 3, lines 2, 5-6, operator specific spectrum F1), the frequency resource information of the second operator is transmitted to the terminal device (NEC, page 3, Scenario 3, lines 2, 7-8, obtaining sidelink resource configurations on F1 UL carrier/subframes, UE need to obtain sidelink resource configuration of neighboring cells that belong to different operators at least for V2X message reception, since multiple operator spectrums exist). 

NEC does not explicitly disclose that the information of a second operator is transmitted by the network equipment. 
Sui discloses transmitting, by the network equipment, information of a second operator to the terminal device, the information of a second network transmitted by the network equipment for the terminal device to establish access to the network of the second operator (Siu, paragraph [0005], obtain information from a first RAT about a second base station that provides access via a second RAT), the information of the second operator comprising frequency resource information (Siu, Fig. 9; paragraph [0062], information may include a channel number and a Network Service Provider); and
wherein only the frequency resource information of the second operator is transmitted to the terminal device (Siu, Fig. 9; paragraph [0062], information may include a channel number and a Network Service Provider). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, that the information of a second operator is transmitted by the network equipment, in the invention of NEC.  The motivation to combine the references would have been to inform the terminal device of the information of a second operator.
AAPA discloses wherein a wireless communication network to which the serving cell belongs is deployed by the first operator and a second operator (AAPA, paragraph [0003], V2X communication system is not deployed by only one operator).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, that a wireless communication network to which the serving cell belongs is deployed by the first operator and the second operator.  The motivation to combine the references would have been to obtain service from multiple operators.
(MA, paragraph [0156], neighbor eNB transmits a PLMN resource pool information message including PLMN IDs and resource pool information corresponding to each operator); and 
wherein information of the first operator is a PLMN number (MA, paragraph [0156], neighbor eNB transmits a PLMN resource pool information message including PLMN IDs and resource pool information corresponding to each operator), and in a case that PLMN numbers of the first and second operators form a correspondence with frequency resources (MA, paragraph [0156], neighbor eNB transmits a PLMN resource pool information message including PLMN IDs and resource pool information corresponding to each operator), the frequency resource information of the second operator is transmitted to the terminal device (MA, paragraph [0156], message includes frequency point information). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, that MA’s information of a second operator is transmitted by the network equipment, in the invention of NEC.  The motivation to combine the references would have been to inform the terminal device of the information of a second operator.
NEC does not explicitly disclose, but Duan discloses transmitting, by the network equipment, identity information of the terminal device to core network equipment (Duan, Fig. 5, step S502; paragraph [0093], request may carry an identifier for the wireless terminal) for the core network equipment to authenticate and verify the terminal device according to the identity information of the terminal device (Duan, paragraph [0093], authenticate the wireless terminal).


Duan discloses when the terminal device transmits request information for the second operator to the network equipment (Duan, Fig. 5, steps 501, 506, send a first registration request, send a second registration request), the request information being configured to request the network equipment to transmit the information of the second operator to the terminal device (Duan, Fig. 5, steps 503 to 505, response includes a target access node whose capability can support the service or device type of the wireless terminal).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to transmit the request of Duan to the network in NEC.  The motivation to combine the references would have been to cause the network equipment to transmit the information of the second operator.


Claim 9 is rejected under substantially the same rationale as claim 3.

Regarding claim 10, NEC in view of Siu, and further in view of AAPA, and further in view of MA, and further in view of Duan discloses the method according to claim 9, wherein transmitting, by the network equipment, the identity information of the terminal device to the core network equipment when the network equipment receives the identity information of the terminal device and the terminal type information from the terminal device comprises:  6forwarding, by the network equipment, the received identity information of the terminal device and terminal type information to the core network 

Regarding claim 11, NEC in view of Siu, and further in view of AAPA, and further in view of MA, and further in view of Duan discloses the method according to claim 7, further comprising: 
determining, by the network equipment, a type of the terminal device according to a type of a frequency resource occupied when the network equipment establishes the radio resource connection with the terminal device (NEC, page 3, Scenario 3, lines 2, 7-8, obtaining sidelink resource configurations on F1 UL carrier/subframes, UE need to obtain sidelink resource configuration of neighboring cells that belong to different operators at least for V2X message reception, since multiple operator spectrums exist); and 
transmitting, by the network equipment, identification information identifying the type of the terminal device to the core network equipment (Duan, Fig. 5, step S502; paragraph [0093], request may carry an identifier for the wireless terminal).  

Claim 12 are rejected under substantially the same rationale as claim 4.

Regarding claim 14, NEC in view of Siu, and further in view of AAPA, and further in view of MA, and further in view of Duan discloses the method according to claim 7, further comprising: receiving, by the network equipment, the information of the second operator from the core network equipment (Duan, Fig. 5, step S504; paragraph [0171], registration response carries redirection information).

claim 15, NEC discloses a method for transmitting data in a Vehicle-to-Everything (V2X) system (NEC, page 1, section 1 LTE based V2X services), comprising: 
network equipment being network equipment covering a serving cell for the terminal device and the network equipment being deployed by a first operator (NEC, page 2, Scenario 3, lines 2-3, Macro layer coverage is provided by serving eNB on F1, where F1l is an operator specific spectrum to be shared between V2X services and normal L TE operation); 
authenticating and verifying, by the core network equipment, the terminal device according to the identity information of the terminal device (NEC, page 2, Scenario 3, Authentication and authorization from the NW); and 
when the terminal device passes authentication and verification, transmitting, by the core network equipment, information indicating successful authentication and verification to the network equipment (NEC, page 2, Scenario 3, Authentication and authorization from the NW) transmit information of the second operator to the terminal device when receiving the information indicating the successful authentication and verification to enable the terminal device to establish access to the network of the second operator, the information of the second operator comprising frequency resource information (NEC, , page 2, Scenario 3, Authentication and authorization from the NW; page 3, Scenario 3, lines 2, 7-8, obtaining sidelink resource configurations on F1 UL carrier/subframes, UE need to obtain sidelink resource configuration of neighboring cells that belong to different operators at least for V2X message reception, since multiple operator spectrums exist),
wherein in a case that the first operators and the second operator form a one-to-one correspondence with frequency resources (NEC, page 3, Scenario 3, lines 2, 5-6, operator specific spectrum F1), the frequency resource information of the second operator is transmitted to the terminal device (NEC, page 3, Scenario 3, lines 2, 7-8, obtaining sidelink resource configurations on F1 UL UE need to obtain sidelink resource configuration of neighboring cells that belong to different operators at least for V2X message reception, since multiple operator spectrums exist). 
  
NEC does not explicitly disclose that the information of a second operator is transmitted by the network equipment. 
Sui discloses transmitting, by the network equipment, information of a second operator to the terminal device, the information of a second network transmitted by the network equipment to enable the terminal device to establish access to the network of the second operator (Siu, paragraph [0005], obtain information from a first RAT about a second base station that provides access via a second RAT), the information of the second operator comprising frequency resource information (Siu, Fig. 9; paragraph [0062], information may include a channel number and a Network Service Provider); and
wherein only the frequency resource information of the second operator is transmitted to the terminal device (Siu, Fig. 9; paragraph [0062], information may include a channel number and a Network Service Provider). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, that the information of a second operator is transmitted by the network equipment, in the invention of NEC.  The motivation to combine the references would have been to inform the terminal device of the information of a second operator.

AAPA discloses wherein a wireless communication network to which the serving cell belongs is deployed by the first operator and a second operator (AAPA, paragraph [0003], V2X communication system is not deployed by only one operator).

MA discloses receiving, by the terminal device, information of the second operator, the information of the second operator comprising a Public Land Mobile Network (PLMN) number and frequency resource information (MA, paragraph [0156], neighbor eNB transmits a PLMN resource pool information message including PLMN IDs and resource pool information corresponding to each operator); and 
wherein information of the first operator is a PLMN number (MA, paragraph [0156], neighbor eNB transmits a PLMN resource pool information message including PLMN IDs and resource pool information corresponding to each operator), and in a case that PLMN numbers of the first and second operators form a correspondence with frequency resources (MA, paragraph [0156], neighbor eNB transmits a PLMN resource pool information message including PLMN IDs and resource pool information corresponding to each operator), the frequency resource information of the second operator is transmitted to the terminal device (MA, paragraph [0156], message includes frequency point information). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, that MA’s information of a second operator is transmitted by the network equipment, in the invention of NEC.  The motivation to combine the references would have been to inform the terminal device of the information of a second operator.

authenticating and verifying, by the core network equipment, the terminal device according to the identity information of the terminal device (Duan, paragraph [0093], authenticate the wireless terminal); and 
when the terminal device passes authentication and verification, transmitting, by the core network equipment, information indicating successful authentication and verification to the network equipment for the network equipment to transmit information of a second network to the terminal device when receiving the information indicating the successful authentication and verification, the information of the second network comprising at least one of identification information or frequency resource information (Duan, Fig. 5, step S504; paragraph [0093], authenticate the wireless terminal; paragraph [0171], registration response carries redirection information).  
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to transmit the identification information of Duan to the core network in NEC.  The motivation to combine the references would have been to authenticate the wireless terminal and determine a proper network for the terminal.

Duan discloses when the terminal device transmits request information for the second operator to the network equipment (Duan, Fig. 5, steps 501, 506, send a first registration request, send a second registration request), the request information being configured to request the network equipment to transmit the information of the second operator to the terminal device (Duan, Fig. 5, steps 503 to 505, response includes a target access node whose capability can support the service or device type of the wireless terminal).



Claim 16 is rejected under substantially the same rationale as claim 14.

Regarding claim 39, NEC in view of Siu, and further in view of AAPA, and further in view of MA, and further in view of Duan discloses a terminal device, comprising: a processor; a receiver; and a transmitter, wherein the processor, the receiver and the transmitter are coupled together through a bus system and are configured to perform the method of claim 1 together (Siu, Fig. 2 and paragraphs [0093]-[0094]).

Claim 40-41 are rejected under substantially the same rationale as claim 39.

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because NEC cannot obtain that the sidelink resource configuration of neighboring cells form a one to one correspondence with PLMN number of the operators because NEC does not mention PLMN.  However, NEC discloses wherein in a case that the first and second operators form a one-to-one correspondence with frequency resources (NEC, page 3, Scenario 3, lines 2, 5-6, operator specific spectrum F1), only the frequency resource information of the second operator is transmitted to the terminal device (NEC, page 3, Scenario 3, lines 2, 7-8, obtaining 
Applicant further asserts that MA allegedly does not disclose that the resource pool information is frequency resource information, and that impermissible hindsight would have been needed for a person of ordinary skill in the art, at the time of the invention, to have known that resource pool information of a wireless operator would include frequency resource information.  .  However, this is incorrect. MA discloses frequency point information and PLMN IDs for different operators in paragraph [0156], (neighbor eNB transmits a PLMN resource pool information message including frequency point information, PLMN IDs and resource pool information corresponding to each operator).  Further, a person of ordinary skill in the art, at the time of the invention, would have known that resource pool information of a wireless operator would include frequency resource information.  
Applicant further asserts that the claims are patentable because the requested content of Duan is different from the content of claim 1.  However, the Examiner does not look to Duan for a disclosure of requested content.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466